

Exhibit 10.1




UGI UTILITIES, INC.
SENIOR EXECUTIVE EMPLOYEE
SEVERANCE PLAN
As amended as of July 10, 2017









--------------------------------------------------------------------------------


UGI UTILITIES, INC.
SENIOR EXECUTIVE EMPLOYEE
SEVERANCE PLAN


Page




TABLE OF CONTENTS
Page


ARTICLE I
PURPOSE AND TERM OF PLAN 1

ARTICLE II
DEFINITIONS 2

ARTICLE III
PARTICIPATION AND ELIGIBILITY FOR BENEFITS 6

ARTICLE IV
BENEFITS 8

ARTICLE V
METHOD AND DURATION OF BENEFIT PAYMENTS 11

ARTICLE VI
ADMINISTRATION 12

ARTICLE VII
AMENDMENT AND TERMINATION 14

ARTICLE VIII
DUTIES OF THE COMPANY 15

ARTICLE IX
CLAIMS PROCEDURES 16

ARTICLE X
MISCELLANEOUS 19





 
i
 




--------------------------------------------------------------------------------








ARTICLE I

PURPOSE AND TERM OF PLAN
Section 1.01    Purpose of the Plan. This Senior Executive Employee Severance
Plan is applicable to Executive Employees (as defined below) of UGI Utilities,
Inc. and its Affiliates (as defined below). The Plan is intended to help
alleviate financial hardships that may be experienced by Executive Employees
whose employment is involuntary terminated. The Plan is intended to be a
“severance pay plan” for purposes of ERISA (as defined below). The benefits paid
by the Plan are not deferred compensation, and no employee shall have a vested
right to such benefits. The Plan has been drafted to give the Company (as
defined below) broad discretion in designating individuals who are eligible for
benefits and the amount of such benefits. All actions taken by the Company shall
be in its role as the plan sponsor and not as a fiduciary.
Section 1.02    Term of the Plan. The Plan has been amended and restated as of
July 10, 2017. The Plan will continue until such time as the Company, acting in
its sole discretion, elects to modify, supersede or terminate it in accordance
with the further provisions hereof.


1



--------------------------------------------------------------------------------







ARTICLE II

DEFINITIONS
Section 2.01    “Administrative Committee” shall mean the administrative
committee designated pursuant to Article VI of the Plan to administer the Plan
in accordance with its terms, or its delegate.
Section 2.02    “Affiliate” shall have the meaning ascribed to such term in Rule
12b-2 of the General Rules and Regulations under the Securities Exchange Act of
1934, as amended.
Section 2.03    “Annual Compensation” shall mean the Participant’s annual base
salary and applicable target annual bonus amount (if any) in effect on the
Participant’s Employment Termination Date.
Section 2.04    “Benefit” or “Benefits” shall mean any or all of the benefits
that a Participant is entitled to receive pursuant to Article IV of the Plan.
Section 2.05    “Board of Directors” shall mean the Board of Directors of the
Company, or any successor thereto.
Section 2.06    “Change in Control” shall mean a change of control of the
Company or UGI Corporation as defined in the attached Appendix A, as amended
from time to time by the Committee, in its discretion.
Section 2.07    “Change in Control Agreement” shall mean a written Change in
Control Agreement between an employee and the Company or an Affiliate.
Section 2.08    “Chief Executive Officer” shall mean the individual serving as
the Chief Executive Officer of the Company as of the date of reference.
Section 2.09    “COBRA Cost” shall mean the applicable premium under section
4980B(f)(4) of the Code for continued medical and dental COBRA coverage under
the benefit plans of the Company or an Affiliate.
Section 2.10    “COBRA Coverage” shall mean continued medical and dental
coverage under benefit plans of the Company or an Affiliate, as determined under
section 4980B of the Code.
Section 2.11    “Code” shall mean the Internal Revenue Code of 1986, as amended.
Section 2.12    “Company” shall mean UGI Utilities, Inc. and any corporation
succeeding to the business of UGI Utilities, Inc. by merger, consolidation,
liquidation, purchase of assets or stock or similar transaction.
Section 2.13    “Compensation Committee” shall mean the Compensation and
Management Development Committee of the Board of Directors.


2



--------------------------------------------------------------------------------







Section 2.14    “Employment Commencement Date” shall mean the most recent date
on which a Participant became an employee of the Company or an Affiliate of the
Company or, if the Company determines that service before an acquisition shall
be taken into account, the most recent date on which a Participant became an
employee of an entity whose business or assets have been acquired by the Company
or an Affiliate.
Section 2.15    “Employment Termination Date” shall mean the date on which the
Participant separates from service with the Company and its Affiliates within
the meaning of section 409A of the Code.
Section 2.16    “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended.
Section 2.17    “Executive Annual Bonus Plan” shall mean the UGI Utilities, Inc.
Executive Annual Bonus Plan as in effect from time to time.
Section 2.18    “Executive Employee” shall mean any of the following employees
who are employed in the United States:
(a)    An executive level employee of the Company who participates in the
Executive Annual Bonus Plan and who has a Change in Control Agreement in effect
with the Company or an Affiliate; or
(b)    An executive level employee of the Company or an Affiliate who is
employed in the United States and who is designated in writing by the
Compensation Committee as eligible to participate in this Plan.
Notwithstanding the foregoing, if an employee is employed by more than one
company within the UGI Corporation controlled group and if the Company is not
the employee’s primary employer, the employee shall not be eligible to
participate in this Plan, unless otherwise designated in writing by the
Compensation Committee. In no event shall any of the following persons be
considered an employee for purposes of the Plan: (i) employees who are employed
outside the United States, (ii) independent contractors, (iii) persons
performing services pursuant to an arrangement with a third party leasing
organization, (iv) any person whom the Company determines, in its sole
discretion, is not a common law employee, whether or not any such person is
later determined to have been a common law employee of the Company or an
Affiliate, or (v) employees who are eligible to participate in another severance
plan maintained by the Company or an Affiliate.
Section 2.19    “Just Cause” shall mean dismissal of an Executive Employee due
to (i) theft or misappropriation of funds or conduct that has an adverse effect
on the reputation of the Company or any Affiliate, (ii) conviction of a felony
or a crime involving moral turpitude, (iii) material breach of the Company’s
written code of conduct, or other material written employment policies,
applicable to the Executive Employee, (iv) breach of any written
confidentiality, non-competition or non-solicitation covenant between the
Executive Employee and the Company or any Affiliate, (v) gross misconduct in the
performance of duties, or (vi) intentional refusal or


3



--------------------------------------------------------------------------------







failure to perform the material duties of the Executive Employee’s position.
Disputes with respect to whether Just Cause exists shall be resolved in
accordance with Article IX.
Section 2.20    “Key Employee” shall mean an employee who, at any time during
the 12-month period ending on the identification date, is a “specified employee”
under section 409A of the Code, as determined by the Compensation Committee or
its delegate. The determination of Key Employees, including the number and
identity of persons considered specified employees and the identification date,
shall be made by the Compensation Committee or its delegate in accordance with
the provisions of section 409A of the Code and the regulations issued
thereunder.
Section 2.21    “Month of Service” shall mean each calendar month (with each
partial month counted as a full month) of continuous service with the Company
and its Affiliates beginning on the Participant’s Employment Commencement Date
and ending on the Participant’s Employment Termination Date. Months of Service
with an entity whose business or assets have been acquired by the Company or an
Affiliate shall be counted only if so determined by the Company.
Section 2.22    “Monthly Compensation” shall mean the Participant’s Annual
Compensation divided by 12.
Section 2.23    “Paid Notice” shall mean the cash amount payable to a
Participant in lieu of notice as determined pursuant to Section 4.01(a).
Section 2.24    “Participant” shall mean any Executive Employee who receives
Benefits under the Plan.
Section 2.25    “Plan” shall mean the UGI Utilities, Inc. Senior Executive
Employee Severance Plan, as set forth herein, and as the same may from time to
time be amended.
Section 2.26    “Plan Year” shall mean each fiscal year of the Company during
which this Plan is in effect.
Section 2.27    “Postponement Period” shall mean, for a Key Employee, the period
of six months after separation from service (or such other period as may be
required by section 409A of the Code), during which deferred compensation may
not be paid to the Key Employee under section 409A of the Code.
Section 2.28    “Release” shall mean a release and discharge of the Company, all
of its Affiliates, and all affiliated persons and entities from any and all
claims, demands and causes of action, other than as to amounts or benefits due
to the Participant under any qualified employee retirement plan of the Company
or an Affiliate, which shall be in such form as may be proscribed by the
Company, acting as Plan sponsor and not as a fiduciary, from time to time and
with such modifications as the Company deems appropriate for the Participant’s
particular situation.


4



--------------------------------------------------------------------------------







Section 2.29    “Salary Continuation Period” shall mean (i) the number of months
of Paid Notice plus (ii) one business day for each month that is included in the
Participant’s Months of Service, up to a maximum of one year. Each calendar week
is considered to consist of five business days for this purpose.
Section 2.30    “Separation Pay” shall mean the cash amount payable to a
Participant as determined pursuant to Section 4.01(b).


5



--------------------------------------------------------------------------------







ARTICLE III

PARTICIPATION
AND ELIGIBILITY FOR BENEFITS
Section 3.01    General Eligibility Requirement. In its sole discretion, acting
in its role as Plan sponsor and not as a fiduciary, the Company may grant a
Benefit under this Plan to any Executive Employee whose employment is terminated
by the Company or an Affiliate other than for Just Cause, death, or continuous
illness, injury or incapacity for a period of six consecutive months.
Notwithstanding anything herein to the contrary, an Executive Employee will not
be considered to have incurred a termination by the Company or an Affiliate for
purposes of this Plan if his or her employment is discontinued due to voluntary
resignation or the expiration of a leave of absence, as determined by the
Company, acting in its role as Plan sponsor and not as a fiduciary. In addition,
the Executive Employee must meet the requirements of Section 3.03 in order to
receive a Benefit under this Plan.
Section 3.02    Substantially Comparable Employment. Notwithstanding anything
herein to the contrary, no Benefits shall be due hereunder to an Executive
Employee in connection with the disposition of a business, division or
affiliated company by the Company or an Affiliate if substantially comparable
terms of employment, as determined by the Company, have been offered to the
Executive Employee by the transferee; provided, however, that the Company,
acting in its role as Plan sponsor and not as a fiduciary, may determine that
the Company or an Affiliate will provide some or all of the Benefits to an
Executive Employee whose employment with the Company and its Affiliates is
terminated as described in Section 3.01. For purposes of this Plan,
“substantially comparable terms of employment” shall mean an executive level
position with (i) no reduction in the Executive Employee’s annual base salary as
of the date of the transaction, and (ii) no material change in the geographic
location at which the Executive Employee must perform services (which, for
purposes of this Plan, means a location that is not more than 50 miles from the
Executive Employee’s principal place of business immediately before the
transaction).
Section 3.03    Conditions to Entitlement to Benefits.
(a)    As further conditions to entitlement to Benefits under the Plan, all
Participants must, prior to the payment of any Benefits due hereunder, (i) sign
and not rescind or contest the enforceability of a Release; (ii) ratify any
patent assignment, confidentiality, non-solicitation, non-competition and other
post-employment activities agreement in effect between the Participant and the
Company or an Affiliate; (iii) return to the Company and its Affiliates any and
all property of the Company and its Affiliates held by the Participant,
including, but not limited to, all reports, manuals, memoranda, computer disks,
tapes and data made available to the Participant during the performance of the
Participant’s duties, including all copies; (iv) hold confidential any and all
information concerning the Company and its Affiliates, whether with respect to
its business, subscribers, providers, customers, operations, finances,
employees, contractors, or otherwise; and (v) cooperate fully with the Company
and its Affiliates to complete the transition of matters with which the
Participant is familiar or responsible to other employees


6



--------------------------------------------------------------------------------







and make himself or herself available to answer questions or assist in matters
which may require attention after the Participant’s Employment Termination Date.
Notwithstanding the foregoing, accrued vacation described in Section 4.01(d)
shall be paid without regard to the Participant’s execution of a Release, to the
extent required by applicable state law.
(b)    If the Administrative Committee determines, in its sole discretion, that
the Participant has violated one or more of the foregoing conditions to
entitlement to Benefits, the Administrative Committee may determine that the
Participant will not receive the Benefits or the Company may discontinue the
payment of Benefits under the Plan. Any remedy under this Section 3.03 shall be
in addition to, and not in place of, any other remedy the Company and its
Affiliates may have, at law or otherwise.


7



--------------------------------------------------------------------------------







ARTICLE IV

BENEFITS
Section 4.01    Amount of Immediate Cash Benefit. The Company, acting in its
role as Plan sponsor and not as a fiduciary, shall determine which Executive
Employees shall be awarded a Benefit hereunder and the amount of any such
Benefit. The Company may take into account any factors it determines to be
relevant in deciding which Executive Employees shall be awarded Benefits and the
amount of such Benefits, and need not apply its determinations in a uniform
manner to terminated Executive Employees similarly situated. All such decisions
shall be final, binding and conclusive with respect to the Executive Employee.
Unless the Company determines otherwise, subject in all events to Section 3.03,
the amount to be paid to a Participant eligible to receive Benefits under
Section 3.01 hereof upon the Participant’s separation from service shall be paid
in a lump sum as provided in Section 5.01 hereof and shall equal the sum of the
amounts described in subsections (a) through (d), except that any payment under
paragraph (c) below will be excluded from the lump sum payment and paid
separately as provided below:
(a)    Paid Notice as follows:
(i)    In the case of the Chief Executive Officer, an amount of Paid Notice
equal to 12 months of the Chief Executive Officer’s Monthly Compensation.
(ii)    In the case of all other Participants, an amount of Paid Notice equal to
six months of the Participant’s Monthly Compensation, unless otherwise
designated in writing by the Company.
(b)    An amount of Separation Pay equal to one day’s pay (calculated by
dividing the Participant’s Annual Compensation by 260) for each Month of
Service; provided, however, that such amount shall not exceed 100% of the
Participant’s Annual Compensation.
(c)    The Administrative Committee may determine in its sole discretion that an
annual bonus will be paid for the year of termination. The Administrative
Committee may take into account factors such as Company and Affiliate
performance, individual performance and the portion of the year elapsed prior to
the Employment Termination Date. The annual bonus shall not exceed a pro rata
portion of the Participant’s target annual bonus for the year of termination.
The bonus, if any, shall be paid within 60 days after the Employment Termination
Date, unless the Executive Annual Bonus Plan in effect for the year specifically
provides otherwise with respect to termination of employment. If a bonus is
payable to the Participant under the Executive Annual Bonus Plan for the year of
termination, no bonus will be payable under this Plan.
(d)    An amount equal to the Participant’s earned and accrued vacation
entitlement, including banked vacation time, and personal holidays through the
Participant’s Employment Termination Date.
Section 4.02    Executive Benefits.


8



--------------------------------------------------------------------------------







(a)    If a Participant receives Benefits under Section 4.01, the Company shall
pay to the Participant a single lump sum payment, as provided in Section 5.01
and subject to Section 3.03, equal to the COBRA Cost that the Participant would
incur if the Participant continued medical and dental coverage under the
Company’s benefit plans through the end of the Salary Continuation Period, based
on the benefits in effect for the Participant (and where applicable, his or her
spouse and dependents) at the Participant’s Employment Termination Date, less
the amount that the Participant would be required to contribute for medical and
dental coverage if such Participant were an active employee. The cash payment
shall include an additional payment equal to 75% of the lump sum payment
described in the preceding sentence.
(b)    A Participant who receives Benefits under Section 4.01 may elect
continuation coverage under the Company’s applicable medical and dental plans
during the Salary Continuation Period by paying the COBRA Cost of such coverage,
provided such continued coverage would not result in adverse tax consequences to
the Participant, Company or an Affiliate and provided such continued coverage is
permitted under the applicable medical and dental plans. If the Participant
elects such coverage, the Participant shall be responsible for paying the COBRA
Cost of such coverage during the Salary Continuation Period in order to be
eligible for the coverage. Notwithstanding anything herein to the contrary, any
such continued coverage shall be discontinued if, and at the time, the
Participant obtains other employment and becomes eligible to participate in the
plan of, or is provided similar coverage by, a new employer. Any applicable
conversion rights shall be provided to the Participant at the time coverage
ceases. COBRA Coverage shall run concurrently with the Salary Continuation
Period, and nothing in this Section shall limit the Employee’s right to elect
COBRA Coverage for the full period permitted by law.
(c)    If a Participant who receives Benefits under Section 4.01 is entitled to
receive tax preparation services immediately before his or her termination of
employment, the Participant shall be entitled to receive tax preparation
services for the final calendar year of his or her employment under the terms of
the Company’s tax preparation reimbursement policy. The Company shall reimburse
the Participant for the services within 60 days following the Company’s receipt
of proof of payment for the services, but in no event later than December 31 of
the calendar year following the calendar year in which the expense is incurred,
provided that the Company receives proof of payment for the services at least 60
days before such December 31.
(d)    The Company shall provide to each Participant who receives benefits under
Section 4.01 outplacement services for up to 12 months following his or her
Employment Termination Date through a vendor selected by the Company.
Section 4.03    Retirement Plans. This Plan shall not govern and shall in no way
affect the Participant’s interest in, or entitlement to benefits under, any of
the qualified retirement plans of the Company or an Affiliate and any payments
received under any such plan shall not affect a Participant’s right to any
Benefit hereunder.
Section 4.04    Effect on Other Benefits.


9



--------------------------------------------------------------------------------







(a)    After a Participant’s termination of employment, the Participant shall
not accrue benefits under any benefit plan of the Company or an Affiliate, and a
terminated Participant shall not accrue vacation days, paid holidays, paid sick
days or other benefits for any part of the Salary Continuation Period.
(b)    Notwithstanding anything in this Plan to the contrary, no benefits shall
be paid under this Plan if the Participant receives severance benefits under a
Change in Control Agreement or any other severance agreement or arrangement with
the Company or an Affiliate.
(c)    Notwithstanding anything herein to the contrary, the Benefits payable
under this Plan to any Participant may be reduced by any and all payments
required to be made by the Company or an Affiliate under federal, state and
local law, including the Worker Adjustment and Retraining Notification Act, 29
U.S.C. Section 2101 et. seq. or under any employment agreement or special
severance arrangement, as determined by the Company, acting as Plan sponsor and
not as a fiduciary.


10



--------------------------------------------------------------------------------







ARTICLE V

METHOD AND DURATION OF BENEFIT PAYMENTS
Section 5.01    Method of Payment. The cash Benefit to which a Participant is
entitled, pursuant to Article IV, shall be paid in a lump sum payment. Payment
shall be made within 60 days following the Participant’s Employment Termination
Date, subject to the fulfillment of all conditions for payment of the Benefit
set forth in Section 4.01 and compliance with all requirements of Section 3.03.
Payment shall be made by mail to the last address provided by the Participant to
the Company or an Affiliate. All payments under the Plan are subject to
applicable federal, state and local taxes.
Section 5.02    Section 409A.
(a)    Notwithstanding any provision of the Plan to the contrary, if required by
section 409A of the Code and if a Participant is a Key Employee, no Benefits
shall be paid to the Participant during the Postponement Period. If a
Participant is a Key Employee and payment of Benefits is required to be delayed
for the Postponement Period under section 409A, the accumulated amounts withheld
on account of section 409A of the Code shall be paid in a lump sum payment
within 30 days after the end of the Postponement Period. If the Participant dies
during the Postponement Period prior to the payment of Benefits, the amounts
withheld on account of section 409A of the Code shall be paid to the
Participant’s estate within 60 days after the Participant’s death.
(b)    This Agreement is intended to meet the requirements of the “short-term
deferral” exception, the “separation pay” exception and other exceptions under
section 409A of the Code. Notwithstanding anything in this Plan to the contrary,
if required by section 409A, payments may only be made under this Plan upon an
event and in a manner permitted by section 409A, to the extent applicable. As
used in the Plan, the term “termination of employment” shall mean the
Participant’s separation from service with the Company and its Affiliates within
the meaning of section 409A and the regulations promulgated thereunder. For
purposes of section 409A, the right to a series of payments under the Plan shall
be treated as a right to a series of separate payments. All reimbursements and
in-kind benefits provided under the Plan shall be made or provided in accordance
with the requirements of section 409A of the Code. In no event may a Participant
designate the year of payment for any amounts payable under the Plan.
Notwithstanding any provision of the Plan to the contrary, if the payments and
benefits provided for under the Plan are subject to section 409A, in no event
shall the timing of a Participant’s execution of the Release, directly or
indirectly, result in the Participant designating the calendar year of payment,
and if a payment that is subject to execution of the Release could be made in
more than one taxable year, payment shall be made in the later taxable year.
Section 5.03    Payments After Death. If a Participant dies after separation
from service and before the Participant has received any Benefit that the
Participant is entitled to receive under Article IV, any unpaid Benefit that the
Participant would otherwise have received shall be payable to the Participant’s
estate.


11



--------------------------------------------------------------------------------







ARTICLE VI

ADMINISTRATION
Section 6.01    Appointment. The Administrative Committee shall consist of one
or more persons appointed by the Compensation Committee. Administrative
Committee members may be, but need not be, employees of the Company.
Section 6.02    Tenure. Administrative Committee members shall serve at the
pleasure of the Compensation Committee. Administrative Committee members may
resign at any time on ten days’ written notice, and Administrative Committee
members may be discharged, with or without cause, at any time by the
Compensation Committee.
Section 6.03    Authority and Duties. It shall be the duty of the Administrative
Committee, on the basis of information supplied to it by the Company, to
determine the eligibility of each Participant for Benefits under the Plan, to
determine the amount of Benefits to which each such Participant may be entitled,
and to determine the manner, time of payment and other requirements of payment
of Benefits consistent with the provisions hereof. The Company shall make such
payments as are certified to it by the Administrative Committee to be due to
Participants. The Administrative Committee shall have the full power and
discretionary authority to construe, interpret and administer the Plan, to
correct deficiencies therein, and to supply omissions. All decisions, actions,
and interpretations of the Administrative Committee shall be final, binding, and
conclusive upon the parties. The Administrative Committee may delegate
ministerial and other responsibilities to one or more employees of the Company
or its Affiliates.
Section 6.04    Action by the Administrative Committee. A majority of the
members of the Administrative Committee shall constitute a quorum for the
transaction of business at a meeting of the Administrative Committee. Any action
of the Administrative Committee may be taken upon the affirmative vote of a
majority of the members of the Administrative Committee at a meeting, or at the
direction of the Chairperson, without a meeting, by mail, telephone, or
electronic communication; provided that all of the members of the Administrative
Committee are informed of their right to vote on the matter before the
Administrative Committee and of the outcome of the vote thereon.
Section 6.05    Officers of the Administrative Committee. The Administrative
Committee shall designate one of its members to serve as Chairperson thereof.
The Administrative Committee shall also designate a person to serve as Secretary
of the Administrative Committee, which person may be, but need not be, a member
of the Administrative Committee.
Section 6.06    Compensation of the Administrative Committee. Members of the
Administrative Committee shall receive no compensation for their services as
such. However, all reasonable expenses of the Administrative Committee shall be
paid or reimbursed by the Company upon proper documentation. The Company shall
indemnify members of the Administrative Committee against personal liability for
actions taken in good faith in the discharge of their respective duties as
members of the Administrative Committee.


12



--------------------------------------------------------------------------------







Section 6.07    Records, Reporting, and Disclosure. The Administrative Committee
shall keep all individual and group records relating to Participants and former
Participants and all other records necessary for the proper operation of the
Plan. Such records shall be made available to the Company and its Affiliates and
to each Participant for examination during business hours except that a
Participant shall examine only such records as pertain exclusively to the
examining Participant and to the Plan. The Administrative Committee shall
prepare and shall file as required by law or regulation all reports, forms,
documents and other items required by ERISA, the Code, and every other relevant
statute, each as amended, and all regulations thereunder (except that the
Company or an Affiliate, as payor of the Benefits, shall prepare and distribute
to the proper recipients all forms relating to withholding of income or wage
taxes, Social Security taxes, and other amounts which may be similarly
reportable).
Section 6.08    Actions of the Administrative Committee. All determinations made
by the Administrative Committee under the Plan shall be made solely at the
discretion of the Administrative Committee. The exercise of discretion by the
Administrative Committee need not be uniformly applied to similarly situated
Participants and shall be final and binding on each Participant or beneficiary
to whom the determination is directed.
Section 6.09    Benefits of the Chief Executive Officer. Notwithstanding the
foregoing, the Compensation Committee shall serve as the Administrative
Committee under the Plan with respect to the Chief Executive Officer of the
Company. The Compensation Committee shall make all determinations with respect
to the Chief Executive Officer as to any matter that directly pertains to, or
affects, the Chief Executive Officer.
Section 6.10    Bonding. The Administrative Committee shall arrange any bonding
that may be required by law, but no amount in excess of the amount required by
law (if any) shall be required by the Plan.


13



--------------------------------------------------------------------------------







ARTICLE VII

AMENDMENT AND TERMINATION
Section 7.01    Amendment, Suspension and Termination. The Company, by action of
its Board of Directors or the Compensation Committee or its delegate, retains
the right, at any time and from time to time, to amend, suspend or terminate the
Plan in whole or in part, for any reason, and without either the consent of or
the prior notification to any Participant. No such amendment shall give the
Company or an Affiliate the right to recover any amount paid to a Participant
prior to the date of such amendment or to cause the cessation and discontinuance
of payments of Benefits to any person or persons under the Plan already
receiving Benefits. Notwithstanding the foregoing, the Administrative Committee
may adopt any amendment to the Plan as it shall deem necessary or appropriate to
(i) maintain compliance with current laws and regulations; (ii) correct errors
and omissions in the Plan document; and (iii) facilitate the administration and
operation of the Plan.


14



--------------------------------------------------------------------------------







ARTICLE VIII

DUTIES OF THE COMPANY
Section 8.01    Records. The Company shall supply to the Administrative
Committee all records and information necessary to the performance of the
Administrative Committee’s duties.
Section 8.02    Payment. The Company shall make payments from its general assets
to Participants in accordance with the terms of the Plan, as directed by the
Administrative Committee.
Section 8.03    Discretion, Delegation.
(a)    Any decisions, actions or interpretations to be made under the Plan by
the Company shall be made in its sole discretion, not in any fiduciary capacity
and need not be uniformly applied to similarly situated individuals, and such
decisions, actions or interpretations shall be final, binding and conclusive
upon all parties.
(b)    The Company may take actions under the Plan by action of its Board of
Directors or the Compensation Committee, or by action of any officer or
committee to whom any of the Company’s authority with respect to the Plan shall
have been delegated. The Compensation Committee shall be authorized to take all
Company actions under the Plan with respect to the Chief Executive Officer.


15



--------------------------------------------------------------------------------







ARTICLE IX

CLAIMS PROCEDURES
Section 9.01    Application for Benefits. A terminated employee who believes
that he or she is eligible for benefits under this Plan may apply for such
benefits by completing and filing with the Administrative Committee an
application for benefits on a form supplied by the Administrative Committee.
Each such application must be supported by such information as the
Administrative Committee deems relevant and appropriate.
Section 9.02    Claim; Claim Decision. A terminated employee may contest his or
her eligibility for benefits or his or her eligibility for the amount of benefit
awarded, as applicable, by completing and filing with the Administrative
Committee a written request for review in the manner specified by the
Administrative Committee. Each such application must be supported by such
information as the Administrative Committee deems relevant and appropriate. The
Administrative Committee will review the claim and provide notice to the
terminated employee, in writing, within 90 days after the claim is filed unless
special circumstances require an extension of time for processing the claim. If
the Administrative Committee determines that an extension of time for processing
is required, the Administrative Committee shall furnish written notice of the
extension before the end of the initial 90-day period. In no event shall the
extension exceed a period of 90 days from the end of the initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Administrative Committee expects to render a
decision. In the event that any claim for benefits is denied in whole or in
part, the terminated employee whose claim has been so denied shall be notified
of such denial in writing by the Administrative Committee. The notice advising
of the denial shall be written in a manner calculated to be understood by the
terminated employee and shall set forth: (a) the specific reason(s) for the
denial; (b) specific references to the pertinent Plan provisions on which the
denial is based; (c) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation as to why
such information is necessary; and (d) a description of the Plan’s claim
procedure and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse benefit determination on appeal.
Section 9.03    Appeals of Denied Claims for Benefits. All appeals shall be made
by the following procedure:
(a)    The terminated employee whose claim has been denied shall file with the
Administrative Committee a notice of appeal of the denial. Such notice shall be
filed within 60 days of notification by the Administrative Committee of the
claim denial, shall be made in writing, and shall set forth all of the facts
upon which the appeal is based. Appeals not timely filed shall be barred.
(b)    Subject to subsection (a), the claimant or his duly authorized
representative may:


16



--------------------------------------------------------------------------------







(i)    request a review upon written notice to the Administrative Committee;
(ii)    request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits; and
(iii)    submit written comments, documents, records and other information
related to the claim.
(c)    The Named Appeals Fiduciary (as described in Section 9.04) shall issue a
decision no later than 60 days after receipt of a request for review unless
special circumstances, such as the need to hold a hearing, require a longer
period of time, in which case a decision shall be rendered as soon as possible,
but not later than 120 days after receipt of the terminated employee’s notice of
appeal. If the Named Appeals Fiduciary determines that an extension of time for
processing is required, the Named Appeals Fiduciary shall furnish written notice
of the extension before the end of the initial 60-day period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Named Appeals Fiduciary expects to render a decision.
(d)    The Named Appeals Fiduciary shall take into account all comments,
documents, records and other information submitted by the claimant relating to
the claim, regardless of whether the information was submitted or considered in
the initial benefit determination.
(e)    The Named Appeals Fiduciary shall render a determination upon the
appealed claim which determination shall be accompanied by a written statement.
The notice advising of the denial shall be written in a manner calculated to be
understood by the terminated employee and shall set forth:
(i)    the specific reason(s) for the decision;
(ii)    specific references to the pertinent Plan provisions on which the
decision is based;
(iii)    the claimant’s right to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and
(iv)    the claimant’s right to bring a civil action under section 502(a) of
ERISA.
Section 9.04    Appointment of the Named Appeals Fiduciary. The Named Appeals
Fiduciary shall be the person or persons named as such by the Compensation
Committee, or, if no such person or persons be named, then the person or persons
named by the Administrative Committee as the Named Appeals Fiduciary. Named
Appeals Fiduciaries may at any time be removed by the Compensation Committee,
and any Named Appeals Fiduciary named by the


17



--------------------------------------------------------------------------------







Administrative Committee may be removed by the Administrative Committee. All
such removals may be with or without cause and shall be effective on the date
stated in the notice of removal. The Named Appeals Fiduciary shall be a “Named
Fiduciary” within the meaning of ERISA, and unless appointed to other fiduciary
responsibilities, shall have no authority, responsibility or liability with
respect to any matter other than the proper discharge of the functions of the
Named Appeals Fiduciary as set forth herein.
Section 9.05    Claims Procedures Mandatory. The internal claims procedures set
forth in this Article IX are mandatory. If a claimant fails to follow these
claims procedures, or to timely file a request for appeal in accordance with
this Article IX, the denial of the claim shall become final and binding on all
persons for all purposes.
Section 9.06    Exhaustion of Claims and Appeals Procedures. A claim or action
(a) to recover benefits allegedly due under the Plan or by reason of any law;
(b) to enforce rights under the Plan; (c) to clarify rights to future benefits
under the Plan; or (d) that relates to the Plan and seeks a remedy, ruling or
judgment of any kind against the Plan or a Plan fiduciary or party in interest
(collectively, a “Judicial Claim”), may not be commenced in any court or forum
until after the claimant has exhausted the Plan’s claims and appeals procedures,
including, for these purposes, any voluntary appeal right (an “Administrative
Claim”). A claimant must raise all arguments and produce all evidence the
claimant believes supports the claim or action in the Administrative Claim and
shall be deemed to have waived every argument and the right to produce any
evidence not submitted to the Named Appeals Fiduciary as part of the
Administrative Claim. Any Judicial Claim must be commenced in the appropriate
court or forum no later than 12 months from the earliest of (i) the date of the
claimant’s termination of employment; (ii) the date the Administrative Committee
or its delegate first denied the claimant's request; or (ii) the first date the
claimant knew or should have known the principal facts on which such claim or
action is based; provided, however, that, if the claimant commences an
Administrative Claim before the expiration of such 12-month period, the period
for commencing a Judicial Claim shall expire on the later of the end of the
12-month period and the date that is three months after the final denial of the
claimant’s Administrative Claim, such that the claimant has exhausted the Plan’s
claims and appeals procedures. Any claim or action that is commenced, filed or
raised, whether a Judicial Claim or an Administrative Claim, after expiration of
such 12-month limitations period (or, if applicable, expiration of the
three-month limitations period following exhaustion of the Plan’s claims and
appeals procedures) shall be time-barred. Filing or commencing a Judicial Claim
before the claimant exhausts the Administrative Claim requirements shall not
toll the 12-month limitations period (or, if applicable, the three month
limitations period).


18



--------------------------------------------------------------------------------







ARTICLE X

MISCELLANEOUS
Section 10.01    Nonalienation of Benefits. None of the payments, benefits or
rights of any Participant shall be subject to any claim of any creditor, and, in
particular, to the fullest extent permitted by law, all such payments, benefits
and rights shall be free from attachment, garnishment, trustee’s process, or any
other legal or equitable process available to any creditor of such Participant.
No Participant shall have the right to alienate, anticipate, commute, pledge,
encumber or assign any of the benefits or payments which the Participant may
expect to receive, contingently or otherwise, under this Plan.
Section 10.02    No Contract of Employment. Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Participant, or any person whosoever, the right to be retained in the service of
the Company or an Affiliate, and all Participants shall remain subject to
discharge to the same extent as if the Plan had never been adopted.
Section 10.03    Severability of Provisions. If any provision of this Plan shall
be held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.
Section 10.04    Successors, Heirs, Assigns, and Personal Representatives. This
Plan shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Participant, present and future. If a
Change in Control occurs, unless the Compensation Committee directs otherwise
before the Change in Control, the Company shall require any successor or
successors (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, or a division or Affiliate thereof, (i) to acknowledge expressly that
this Plan is binding upon and enforceable against such successor in accordance
with the terms hereof, (ii) to become jointly and severally obligated with the
Company to perform the obligations under this Plan, and (iii) to agree not to
amend or terminate the Plan for a period of one year after the Change in Control
without the consent of the affected Participant.
Section 10.05    Unfunded Plan. The Plan shall not be funded. The Company may,
but shall not be required to, set aside or designate an amount necessary to
provide the Benefits specified herein (including the establishment of trusts).
In any event, no Participant shall have any right to, or interest in, any assets
of the Company or an Affiliate which may be applied by the Company or an
Affiliate to the payment of Benefits.
Section 10.06    Payments to Incompetent Persons. Any Benefit payable to or for
the benefit of an incompetent person or other person incapable of receipting
therefor shall be deemed paid when paid to such person’s guardian or to the
party providing or reasonably appearing to provide for the care of such person,
and such payment shall fully discharge the Company, its


19



--------------------------------------------------------------------------------







Affiliates, the Administrative Committee, the Compensation Committee and all
other parties with respect thereto.
Section 10.07    Controlling Law. This Plan shall be construed and enforced
according to the laws of the Commonwealth of Pennsylvania, to the extent not
preempted by Federal law, without giving effect to any Pennsylvania choice of
law provisions.




20



--------------------------------------------------------------------------------






EXHIBIT A
UGI UTILITIES, INC.
CHANGE IN CONTROL
For purposes of this Plan, the term “Change in Control,” and defined terms used
in the definition of “Change in Control,” shall have the following meanings:
(i)    Any Person (except the Employee, his Affiliates and Associates, UGI
Corporation (“UGI”), any Subsidiary of UGI, any employee benefit plan of UGI or
of any Subsidiary of UGI, or any Person or entity organized, appointed or
established by UGI or any Subsidiary of UGI for or pursuant to the terms of any
such employee benefit plan), together with all Affiliates and Associates of such
Person, becomes the Beneficial Owner in the aggregate of 20% or more of either
(i) the then outstanding shares of common stock of UGI (the “Outstanding UGI
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of UGI entitled to vote generally in the election of directors (the
“UGI Voting Securities”); or
(ii)    Individuals who, as of the beginning of any 24-month period, constitute
the UGI Board of Directors (the “Incumbent UGI Board”) cease for any reason to
constitute at least a majority of the Incumbent UGI Board, provided that any
individual becoming a director of UGI subsequent to the beginning of such period
whose election or nomination for election by the UGI stockholders was approved
by a vote of at least a majority of the directors then comprising the Incumbent
UGI Board shall be considered as though such individual were a member of the
Incumbent UGI Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of UGI; or
(iii)    Consummation by UGI of a reorganization, merger or consolidation (a
“Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
Beneficial Owners of the Outstanding UGI Common Stock and UGI Voting Securities
immediately prior to such Business Combination do not, following such Business
Combination, Beneficially Own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of the
Outstanding UGI Common Stock and UGI Voting Securities, as the case may be; or
(iv)    (A)    Consummation of a complete liquidation or dissolution of UGI or
(B) sale or other disposition of all or substantially all of the assets of UGI
other than to a corporation with respect to which, following such sale or
disposition, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of the
Outstanding UGI Common Stock and UGI Voting Securities immediately prior to such
sale or disposition in substantially the same proportion as


A-1



--------------------------------------------------------------------------------





their ownership of the Outstanding UGI Common Stock and UGI Voting Securities,
as the case may be, immediately prior to such sale or disposition; or
(v)    UGI and its Subsidiaries fail to own more than 50% of the then
outstanding shares of common stock of the Company or more than 50% of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; or
(vi)    Consummation by the Company of a reorganization, merger or consolidation
(a “Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
Beneficial Owners of the Company’s outstanding common stock and voting
securities immediately prior to such Business Combination do not, following such
Business Combination, Beneficially Own, directly or indirectly, more than 50%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of the Company’s
outstanding common stock and voting securities, as the case may be; or
(vii)    Consummation of a complete liquidation or dissolution of the Company or
sale or other disposition of all or substantially all of the assets of the
Company other than to a corporation with respect to which, following such sale
or disposition, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the Beneficial Owners, respectively, of the
Company’s outstanding common stock and voting securities immediately prior to
such sale or disposition in substantially the same proportion as their ownership
of the Company’s outstanding common stock and voting securities, as the case may
be, immediately prior to such sale or disposition.




A-2

